DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 6/8/2022 has been entered. 
Claims 1-16 remain pending. 

Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities:  
	-Claim 1, line 2, recites “strike a fastener with compressible gas” but this would be better if “with compressible gas” was removed and in lines 6-7 “the compressible gas” was changed to “compressible gas”.
	-Claim 1, line 39 “a threshold” would be better recited as “a threshold value”.
	-Claim 2, line 4 “the threshold” would be better recited as “the threshold value”.
	-Claim 9, line 7, “wherein a first mode” would be better recited as “wherein the first mode”.
	-Claim 9, line 10, “a second mode” should instead be “the second mode”.
	-Claim 9, line 13, “the power supply control circuitry” should instead be “the power supply control unit”. 
	- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 38-39 recites “wherein the control circuitry shifts the drive unit from the standby state to the operating state when the electric charges accumulated in the capacitor are equal to or less than a threshold”. This limitation renders the claim indefinite as it is unclear as to under which condition this function is to occur. In the manner in which this is claimed it would appear that the circuitry will readily shift the drive unit into an operating state when the charges are equal to or less than a threshold and therefore this would encompass when a user immediately operates the operating member, the drive unit would shift into an operating state and fire a fastener which would not appear to be the intended scope of such a function as such is inconsistent with the specification and would not be readily desirable. It would appear that the Applicant is referring to when the contacting member is brought into contact with the workpiece, during the second mode, after the operating force is applied and the charges are equal to or less than a threshold value but this is not readily clear and therefore the claim is rendered indefinite. 

Claims 2-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claim 1 outlined above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US PGPUB 2019/0375083-note the PCT, which designates the US, was filed on 2/23/2018 and therefore, qualifies under 102(a)(1)), in view of Kerrigan (US Patent 4,928,868).

Regarding Claim 1, Ishikawa discloses a driving tool (1; Figure 1) comprising:
a striking part (driver 14; Figure 2) operable to strike a fastener with compressible gas (Para. 0056);
a housing (tool body 2 and grip 3) supporting the striking part (14 via cylinder 15); 
a pressure accumulator chamber (3a) provided in the housing (2, 3) and accommodating compressible gas that is supplied from outside the housing (2, 3; Para. 0059); 
a pressure chamber (head chamber 16) to which the compressible gas is suppled from the pressure accumulator chamber (3a), wherein supplying the compressible gas causes the striking part to strike the fastener (Para. 0059, 0056); 
a route (formed by movement of head valve 2e downwardly) supplying the compressible gas from the pressure accumulator chamber (3a) to the pressure chamber (16; see Para. 0059); 
an operating member (12) provided in the housing (2, 3), an operating force being applied to the operating member (12; Para. 0057); 
a contacting member (6) provided in the housing (2, 3) and contacting with a workpiece into which the fastener is driven by the striking part (14; Para. 0055); and 
a drive unit (valve 11 and head valve element 2e) having a standby state (11 is “deactivated”) for shutting off the route (via 2e) and an operating state (11 is “activated”) for opening the route (via movement of 2e downward; Para. 0059), the drive unit (11, 2e) entering the operating state when the operating force is applied to the operating member (12) and the contacting member (6) is brought into contact with the workpiece (Para. 0058, 0068);
control circuitry (27; Figure 6; Para. 0067 discloses circuitry) detecting that the operating member (12) is applied with the operating force and the contacting member (6) is brought into contact with the workpiece (via state of timer switch which is turned on by operation of the operating member and turned off via operation of the contact arm 6 while the operating member 12 is activated; see Para. 0067, 0070);
wherein the control circuitry (27) includes a timer mechanism (20; see Para. 0067 and 0070 which disclose the controller/control circuit in communication with the timer mechanism as it monitors time elapsed while the timer switch is on and therefore the control circuitry can be reasonably viewed as including the timer mechanism)  configured to measure time in which a timer switch (23) is actuated (see Paras. 0067, 0070) and wherein the time is stopped being measured when the operating force applied to the operating member (12) is released (see Para. 0066) or when the contacting member (6) is brought into contact with the workpiece (Paras. 0071, 0072);
wherein the control circuitry (27, 20) shifts the drive unit (11, 2e) from the standby state to the operating state (11 “activated”) when the time elapsed is equal to or less than a threshold time value (i.e. “time t”; see Paras. 0070-0072, 0074), and
 wherein once the elapsed time exceeds the threshold time value (“t”), the control circuitry prevents the drive unit (11, 2e) from shifting from the standby state to the operation state (see Para. 0068, 0073, 0074) until the operation force applied to the operation member is released, regardless of an amount of the time elapsed (Para. 0073; see Para. 0011, 0073-0074, 0079 via deactivation of actuator 24 and therefore allowing stopper element 21 to interfere with contacting member 6; see Figure 15 ).

However, Ishikawa fails to disclose the control circuitry (27, 20) has a capacitor and is configured to start accumulating electric charges to the capacitor when the operating force is applied to the operating member and start discharging the electric charges accumulated in the capacitor when the operating force applied to the operating member is released or when the contacting member is brought into contact with the workpiece, and wherein the control circuitry shifts the drive unit (11, 2e) from the standby state to the operating state (11 “activated”) when the electric charges accumulated in the capacitor are equal to or less than a threshold and once the electric charges accumulated in the capacitor exceeds the threshold value, the control circuitry prevents the drive unit from shifting from the standby state to the operation state until the operation force applied to the operation member is released, regardless of an amount of the electric charges accumulated in the capacitor thereafter.
In summary, Ishikawa discloses several features of the claimed invention including the control circuitry (27, 20) measures time that the operating member (12) is applied with an operating force in the second mode and stops measuring time upon release of the operating member (12) and/or when the contacting member (6) contacts a workpiece in the second mode (as explained above) and prevents the drive unit (11, 2e) from shifting into the operating state based on the time elapsed. However, Ishikawa does not disclose that the time measured is carried out by monitoring a capacitor which accumulates charges during the measuring and discharges the charges when the operating member is released or the contact member contacts the workpiece in the second mode such that the control circuitry prevents the drive unit from shifting to an operating state based on the charges in the capacitor.
The use of capacitors in timing circuits is well known in the art and across several different areas which require forms of timed controls as the charge state of the capacitor is associated with a time during discharge or charging. This is exemplified by the teachings of Kerrigan. Kerrigan teaches another driving tool (10; Figure 1) which comprises an operating member (100) and a contacting element (yoke 23) and a control circuit (i.e. 500’; Figure 29) which includes a capacitor (508) that is configured to start accumulating electric charges to the capacitor (508) when an operating force is applied to the operating member (100; Col 16, lines 1-2) and to discharge the electric charges accumulated in the capacitor (508) when the operating force applied to the operating member (100) is released (Col 15, lines 49-53) or when the contacting member (23) contacts with the workpiece (see Col 15, lines 7-12 which disclose the discharge into the solenoid), wherein the capacitor (508) forms a timing circuit (see Col 15, lines 18-20) for a portion of the drive unit (24, 84), wherein the control circuitry (500’) prevents a drive unit (motor 24 and solenoid 84) shifting (via 84) to an operating state from a standby state based on the electric charges accumulated in the capacitor (508) until the operating force applied to the operating member (100) is released (Col 15, lines 49-53) regardless of an amount of the electric charges accumulated in the capacitor thereafter (note that unless the trigger/operating member 100 is operated again to charge capacitor, the control circuitry will prevent operation of the solenoid; i.e. see Col 15, lines 28-38).  
Again it is reiterated, the use of capacitors in timing circuits is well known in the art. It would have been obvious to one of ordinary skill in the art at the time the inventio was effectively filed to have utilized a capacitor as taught by Kerrigan as part of the control circuitry (27) including the timer mechanism (20) of Ishikawa such that the capacitor is charged when the operating member is applied with operating force and is subsequently discharged and the time monitoring/comparing is related to a charge as claimed and taught by Kerrigan (see above). By modifying Ishikawa to incorporate a capacitor into the control circuitry/time mechanism, the capacitor and actuator (24 of Ishikawa) can readily form a timing circuit such that the time in which the actuator (solenoid 24) is actuated is regulated based on capacitance/charge of the capacitor as taught by Kerrigan (see Col 15, lines 15-20). Note with such incorporation of a capacitor and use of the charge monitoring to generate the time controls, the control circuitry will readily control the drive unit (11, 2e) based on charge in the capacitor in the manner as claimed.
 Note: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Kerrigan is being relied on merely for teachings the use of a capacitor and charge monitoring thereof in use with a timer circuit. The specific manner in which the capacitor of Kerrigan is being used as a timer mechanism is not being relied on or incorporated into Ishikawa. Ishikawa teaches essentially all elements of the claimed invention but instead of using charge as the variable being monitored, Ishikawa uses time and Kerrigan teaches the use of charging a capacitor and using such charge values to form a timer circuit. 

Regarding Claim 12, Ishikawa, as modified, discloses the control circuitry (20, 27) includes a preventive mechanism (actuator 24) that is activated by receiving electric power wherein the preventative mechanism receives an output signal generated in response to the electric charges accumulated in the capacitor exceeding the threshold value (associated with the predetermined time t; see modification above, Para. 0065 discloses energizing the actuator; see Para 0067 which discloses the reception of a signal from the controller 27) to prevent shifting of the drive unit (11, 2e) from the standby state to the operating state (Para. 0067 discloses the mechanism/actuator 24 allowing the stopper element 21 to block the contact element 6 and therefore prevent the drive unit from going into the operating state).  

Regarding Claim 13, Ishikawa, as modified, discloses the preventive mechanism (24) prevents (via 21; see Figure 15) reactive force being transmitted to the drive unit (11, 2e via idler 19), the reactive force being generated when the contacting member (6) contacts with the workpiece (Para. 0073).  

Regarding Claim 14, Ishikawa, as modified, discloses the drive unit (11, 2e) includes: 
a valve body (2e; Figure 2) opening and closing the route (Para. 0059); and 
a control chamber (between 11 and 16) suppling and exhausting the compressible gas from the pressure accumulator chamber (3a; Para. 0059), the control chamber (between 11 and 16) operating the valve body (2e) so as to close the route when the compressible gas is supplied, and operating the valve body (2e) so as to open the route when the compressible gas is discharged (Para. 0059), and wherein the preventive mechanism (24) prevents the drive unit (11, 2e) discharging the compressible gas from the control chamber (between 11 and 16) when the electric charges accumulated in the capacitor (See modification above) exceeds the threshold value (associated with predetermined time t; see modification above and see Para. 0073).  

Regarding Claim 15, Ishikawa, as modified, discloses the preventive mechanism (24) has a solenoid (24), the solenoid (24) operating when the electric power is supplied, and stopping when the supply of the electric power is stopped (see Paras. 0065, 0067), and the control circuitry (27, 20) stops the supply of the electric power to the preventive mechanism (24; see Para. 0067) at at least a part of time in a time interval taken until the electric charges accumulated in the capacitor (see modification) exceeds the threshold value.  
However, Ishikawa fails to disclose the solenoid being a keep solenoid wherein the control circuitry stops supply of the power to the mechanism at at least a part of time in a time interval taken until the electric charges accumulated in the capacitor (see modification) exceeds the threshold value.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the solenoid as a keep solenoid and reversed the coils of the mechanism and deenergize the mechanism during the time interval, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Further in this instance, by reversing the configuration and operation of the solenoid of Ishikawa, the solenoid will be normally deenergized and therefore power can be readily saved with such a configuration. 

Claims 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US PGPUB 2019/0375083), in view of Kerrigan (US Patent 4,928,868), as applied to Claim 1, and in further view of Kato (US PGPUB 2015/0298308-cited in IDS).
Regarding Claims  4-7 and 16, Ishikawa, as modified, discloses several features of the claimed invention including the control circuitry (27, 20) comprising a control circuit (27; Para. 0067) but fails to explicitly disclose the circuit (27) comprising an analog circuit, a single integrated circuit, and a digital circuit.
Attention can be brought to the teachings of Kato which include another driving tool (100; Figure 1) comprising a control apparatus (109; Figures 3 and 9) for controlling a motor (111) wherein the control apparatus comprises a controller (109a; see Figure 9) that is configured as part of a microcomputer and can readily comprise digital, analog and mixed circuits and include integrated circuits (see Paras. 0045, 0078 0105, 0106; see Figures 3 and 9). 
The manner (integrated, digital, analog, mixed, etc.) in which the control circuit of Ishikawa is embodied is merely viewed as a design choice as in either instance, the control circuitry will properly control the operation of the tool. As exemplified by Kato, it is well known to incorporate several different variations of control circuits. In conclusion, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have embodied the control circuit of Ishikawa with analog, digital, integrated or combinations of such circuitry as claimed because Applicant has not disclosed that the specific type of circuit provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Ishikawa because in either instance, the control circuitry will properly control the operation of the tool. Therefore, it would have been an obvious matter of design choice to modify Ishikawa to obtain the invention as specified in the claims. 

Allowable Subject Matter
Claims 2, 3 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. See the 112 rejection of Claim 1 above as the limitation “wherein the control circuitry shifts the drive unit from the standby state to the operating state when the electric charges accumulated in the capacitor are equal to or less than a threshold” renders the claim indefinite as it is inconsistent with the specification. Per the specification, such a shifting occurs when the contacting member is brought into contact with the workpiece during the second mode. It is noted that incorporation of the modes of the drive unit into Claim 1 and further including such further details would likely overcome the 112 rejection. 
	Regarding Claim 2, Ishikawa, as modified, discloses several features of the claimed invention, however, Ishikawa does not explicitly disclose the control circuitry capable of comparing voltage of the capacitor with a predetermined voltage to determine the charges accumulated relative to the threshold value and output signals in the manner as claimed. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the circuitry of Ishikawa to obtain such capabilities without the use of improper hindsight drawn from Applicant’s own invention as motivation. 

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments in the “REMARKS” pertaining to the 103 rejection outlined above. It would appear that Applicant is arguing that none of the references teach the amended language of Claim 1. Examiner respectfully asserts that each limitation is addressed above as the combination of Ishikawa and Kerrigan disclose and/or render the claimed invention obvious to one of ordinary skill in the art at the time the invention was effectively filed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/11/2022